Per curiam.
We granted certiorari in this case, Jacobs v. State of Ga., 157 Ga. App. 466 (278 SE2d 21) (1981), to consider two questions: (1) Whether contemnor acted within his constitutional rights in asserting the privilege against self-incrimination, and (2) whether under the facts of this case the holding of contemnor in contempt of court was authorized.
There is in the record an uncertified and unofficial “transcript” of proceedings of the February 14,1980, investigative hearing which “transcript” was filed in the superior court on April 22,1980, after the contemnor was adjudicated in contempt on March 7, 1980. The transcript of the March 7 contempt hearing, prepared from recollection, does not show that the “transcript” of the February 14 investigative hearing was introduced as evidence before the superior court at the contempt hearing.
Upon further consideration of this matter we conclude that certiorari was improvidently granted.

Writ dismissed.


All the Justices concur.